 
Exhibit 10.1

SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of April 6,
2017, by and among COPsync, Inc., a Delaware corporation (and together with any
and all of its current and future, direct and/or indirect, wholly owned and/or
partially owned Subsidiaries, collectively, the “Company”), and each purchaser
identified on the signature pages hereto (each, including its successors and
assigns, a “Purchaser” and, collectively, the “Purchasers”).
RECITALS
A.          The Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”).
B.          Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, the Warrants and the Notes, all in the amounts and for the price set
forth on Schedule 1 hereto.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser hereby
agrees as follows:
ARTICLE 1
DEFINITIONS
1.1          Defined Terms.  In addition to terms defined elsewhere in this
Agreement or in any Supplement, Amendment or Exhibit hereto, when used herein,
the following terms shall have the following meanings:
(a) “Affiliate” means any Person which, directly or indirectly, owns or
controls, on an aggregate basis, a ten percent (10%) or greater interest in any
other Person, or which is controlled by or is under common control with any
other Person.
(b) “Business Day” means any day other than a Saturday or Sunday or any other
day on which the Federal Reserve Bank of New York is not open for business.
(c) “Closing” means the time of issuance and sale by the Company of the Warrants
and the Notes to the Purchasers.
(d) “Closing Date” means the date the Warrants and the Notes are purchased by
the Purchasers from the Company.
(e) “Closing Statement” means the Closing Statement in the form on Annex A
attached hereto.
(f) “Collateral” has the meaning set forth in the Security Agreement.
(g) “Collateral Date” has the meaning set forth in the Security Agreement.
1

--------------------------------------------------------------------------------



(h) “Common Stock” means (i) the Company’s common stock, $0.0001 par value per
share, and (ii) any capital stock into which such common stock shall have been
changed or any share capital resulting from a reclassification of such common
stock.
(i) “Common Stock Equivalents” means any capital stock or other security of the
Company that is at any time and under any circumstances directly or indirectly
convertible into, exercisable or exchangeable for, and/or which otherwise
entitles the holder thereof to acquire, any capital stock or other security of
the Company (including, without limitation, Common Stock).
(j) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
(k) “Conversion Date” has the meaning set forth in the Notes.
(l) “Conversion Shares” has the meaning set forth in the Notes.
(m) “Documents” means, collectively, this Agreement, the Notes, the Warrants,
the Registration Rights Agreement, the Transfer Agent Irrevocable Instruction
Letter, the Security Agreement, and such other documents, instruments,
certificates, supplements, amendments, exhibits and schedules required and/or
attached pursuant to this Agreement and/or any of the above documents, and/or
any other document and/or instrument related to the above agreements, documents
and/or instruments, and the transactions hereunder and/or thereunder and/or any
other agreement, documents or instruments required or contemplated hereunder or
thereunder, whether now existing or at any time hereafter arising.
(n) “Dollar(s)” and “$” means lawful money of the United States.
(o) “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
(p) “Event of Default” shall have the meaning set forth in the Notes.
(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
(r) “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time.
2

--------------------------------------------------------------------------------



(s) “Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables and accrued expenses incurred in the
ordinary course of business), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or the Purchasers under such agreement in the event of
default are limited to repossession or sale of such property), (e) the
capitalized amount of all capital lease obligations of such Person that would
appear on a balance sheet in accordance with GAAP, (f) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any capital stock of such Person, (g) all obligations of such
Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit, surety bond or similar facilities in respect of
obligations of the kind referred to in clauses (a) through (f) above, (h) all
guarantee obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (g) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation; provided that, if such Person has not
assumed or become liable for the payment of such obligation, the amount of such
Indebtedness shall be limited to the lesser of (A) the principal amount of the
obligation being secured and (B) the fair market value of the encumbered
property; and (j) all Contingent Obligations in respect to indebtedness or
obligations of any Person of the kind referred to in clauses (a)-(i) above.  The
Indebtedness of any Person shall include, without duplication, the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
(t) “Liabilities” means all direct or indirect liabilities and obligations of
any kind of Company to the Purchasers pursuant to the Notes, this Agreement
and/or any of the other Documents.
(u) “Liens” or “liens” means a lien, mortgage, charge pledge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction, or
other clouds on title.
(v) “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations, or condition (financial or otherwise) of
Company, (b) the validity or enforceability of this Agreement or any of the
other Documents or (c) the rights or remedies of the Purchasers hereunder or
thereunder.
(w) “Notes” means all of the 5% Original Issue Discount Secured Convertible
Promissory Notes in the form annexed hereto as Exhibit A and any and all Note(s)
issued in exchange, transfer or replacement of the Notes.
3

--------------------------------------------------------------------------------



(x) “OFAC” means the United States Department of the Treasury’s Office of
Foreign Assets Control.
(y) “OFAC Regulations” means the regulations promulgated by OFAC, as amended
from time to time.
(z) “Permitted Governmental Indebtedness” means Indebtedness provided by the
Export and Import Bank of the United States of America or other similar
governmental entity for the purpose of supporting product sales by the Company.
(aa) “Permitted Indebtedness” means (i) Indebtedness of the Company evidenced by
the Notes, this Agreement and/or any other Document in favor of the Purchasers
including all Liabilities, (ii) Indebtedness of the Company set forth in the
Company’s most recent SEC Report, provided none of such Indebtedness, has been
increased, extended and/or otherwise changed since the original issuance date of
Indebtedness), (iii) Indebtedness that is subordinated to and not equal to or
senior to the Notes, (iv) trade Indebtedness incurred in the ordinary course of
business, (v) Indebtedness secured by Permitted Liens described in clause “(iv)”
of the definition of Permitted Liens, (vi) Permitted Governmental Indebtedness,
(vii) Indebtedness existing as of the date hereof and (viii) a senior secured
revolving line of credit with an initial aggregate principal amount of up to
$3,500,000, which shall not be convertible into Common Stock or Common Stock
Equivalents.
(bb) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company to secure the purchase price of such equipment or
indebtedness incurred solely for the purpose of financing the acquisition or
lease of such equipment, and (B) existing on such equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment, or (v)
any Liens securing Permitted Indebtedness set forth in Sections (i) through
(iii) and (vii) of the definition of Permitted Indebtedness.
(cc)  “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, entity, party or government (whether national, federal, state,
county, city, municipal or otherwise including, without limitation, any
instrumentality, division, agency, body or department thereof).
(dd) “Principal Market” means the market or exchange on which the Common Stock
is listed or quoted for trading on the date in question.
4

--------------------------------------------------------------------------------



(ee) “Purchase Price” means the price to be paid by each Purchaser, in cash, to
purchase such Purchaser’s Warrants and Note.
(ff) “Registration Rights Agreement” means the Registration Rights Agreement,
dated April 6, 2017, as hereinafter amended and/or supplemented, together with
all exhibits, schedules and annexes to such Registration Rights Agreement.
(gg) “Required Minimum” has the meaning set forth in Section 4.4.
(hh) “SEC” or “Commission” means the United States Securities and Exchange
Commission.
(ii) “SEC Reports” has the meaning set forth in Section 3.1(p) hereof.
(jj) “Securities” means the Warrants and Notes purchased pursuant to this
Agreement and all Underlying Shares and any securities of the Company issued in
replacement, substitution and/or in connection with any exchange, conversion
and/or any other transaction pursuant to which all or any of such securities of
the Company to the Purchasers.
(kk) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
(ll) “Security Agreement” means the Security Agreement, dated April 6, 2017, as
hereinafter amended and/or supplemented, together with all exhibits, schedules
and annexes to such Security Agreement.
(mm) “Short Sales” means all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act (but shall not be deemed to include the location
and/or reservation of borrowable shares of Common Stock).
(nn) “Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.
(oo) “Trading Day” means any day on which the Common Stock is traded on the
Trading Market, provided that “Trading Day” shall not include any day on which
the Common Stock is scheduled to trade on the Trading Market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on the Trading Market (or if the Trading Market does not
designate in advance the closing time of trading on the Trading Market, then
during the hour ending at 4:00:00 p.m., New York City time) unless such day is
otherwise designated as a Trading Day in writing by the Purchasers.
5

--------------------------------------------------------------------------------



(pp) “Trading Market” means any of the following markets or exchanges on which
the Common Stock (or any other common stock of any other Person that references
the Trading Market for its common stock) is listed or quoted for trading on the
date in question: the OTC Bulletin Board, The NASDAQ Global Market, The NASDAQ
Global Select Market, The NASDAQ Capital Market, the New York Stock Exchange,
NYSE Arca, the NYSE MKT, or the OTCQX Marketplace, the OTCQB Marketplace, the
OTCPink Marketplace or any other tier operated by OTC Markets Group Inc. (or any
successor to any of the foregoing).
(qq) “Transfer Agent” means Nevada Agency and Transfer Company, the current
transfer agent of the Company, with a mailing address of 50 West Liberty Street,
Suite 880, Reno, Nevada 89501 and a phone number of (775) 322-0626, and any
successor transfer agent of the Company.
(rr) “Transfer Agent Irrevocable Instruction Letter” means the letter from the
Company to the Transfer Agent that instructs the Transfer Agent to issue shares
of Common Stock upon conversion of the Notes, in the form of Exhibit B annexed
hereto.
(ss) “UCC” means the Uniform Commercial Code of as in effect from time to time
in the State of New York; provided, however, that, in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection,
priority, or remedies with respect to the Purchasers’ Liens on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.
(tt) “Underlying Shares” means the Conversion Shares.
(uu) “Variable Rate Transaction” means a transaction in which the Company or any
of its Subsidiaries (i) issues or sells any debt or equity security that is
convertible into, exchangeable or exercisable for, or includes the right to
receive additional shares of Common Stock either (A) at a conversion price,
exercise price or exchange rate or other price that is based upon and/or varies
with the trading prices of or quotations for the shares of Common Stock at any
time after the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit or
at-the-market offering, whereby the Company or any of its Subsidiaries may issue
securities at a future determined price.
(vv) “Warrants” means, collectively, the Common Stock purchase warrants
delivered to the Purchasers at the Closing in accordance with Section 4.7
hereof, which Warrants shall have a term of exercise equal to five years, in the
form of Exhibit C attached hereto.
6

--------------------------------------------------------------------------------



(ww) “Warrant Shares” means the shares of Common Stock issuable upon exercise of
the Warrants.
1.2          Other Definitional Provisions.
(a) Use of Defined Terms.  Unless otherwise specified therein, all terms defined
in this Agreement shall have the defined meanings when used in the other
Documents or any certificate or other document made or delivered pursuant hereto
or thereto.
(b) Accounting Terms.  As used herein and in the other Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Company not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts referred to herein shall be made without giving effect
to (i) any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Company at “fair value”, as defined therein, and (ii) any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof).
(c) Construction.  The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
(d) UCC Terms.  Terms used in this Agreement that are defined in the UCC shall,
unless the context indicates otherwise or are otherwise defined in this
Agreement, have the meanings provided for by the UCC.
ARTICLE 2 
PURCHASE AND SALE OF THE SHARES AND NOTES
2.1          Closing.  The Closing shall occur at 10:00 am (EDT) on the Closing
Date at the offices of Robinson Brog Leinwand Greene Genovese & Gluck P.C., 875
Third Avenue, 9th Floor, New York, New York 10022, on the first (1st) Trading
Day on which the conditions to the Closing set forth in Article V hereof are
satisfied or waived in writing as provided elsewhere herein, or on such other
date and time as agreed to by the Company and the Purchasers.
2.2          Conditions to Purchase of Warrants and Notes.  Subject to the terms
and conditions of this Agreement, each Purchaser will at the Closing, on the
Closing Date, purchase from the
7

--------------------------------------------------------------------------------



Company the Warrants and the Note in the amounts and for the Purchase Price as
set forth on Schedule 1.
2.3          Purchase Price and Payment of the Purchase Price for the Warrants
and Notes.  The Purchase Price for the Warrants and Note to be purchased by each
Purchaser at the Closing shall be as set forth on Schedule 1 and shall be paid
at the Closing (less all of the Purchasers’ Expenses (as defined below)) by such
Purchaser by wire transfer of immediately available funds to the Company in
accordance with the Company’s written wiring instructions, against delivery of
the Warrants and Note.
2.4          Purchasers’ Costs and Expenses.  On the Closing Date, all direct
and indirect costs and expenses of the Purchasers related to the negotiation,
due diligence, preparation, closing, and all other items regarding or related to
this Agreement and the other Documents and all of the transactions contemplated
herein and/or therein, including, but not limited to, the reasonable legal fees
and expenses of the Purchasers’ legal counsel (collectively, the “Purchasers’
Expenses”), shall be due and payable from the Company to the Purchasers; and the
Purchasers shall subtract from their respective Purchase Price to be paid to the
Company for the purchase of the Warrants and Notes, such Purchasers’ Expenses. 
Although the Purchasers’ Expenses are being subtracted by the Purchasers from
their respective Purchase Price actually paid to the Company, such Purchasers’
Expenses shall constitute part of such Purchase Price and shall not directly
and/or indirectly reduce and or result in any set-off the aggregate principal
amount of the Note or result in a set-off and/or reduction of any other funds
owed by the Company to the Purchasers.  Notwithstanding anything to the contrary
contained herein, the Company’s responsibility for the Purchasers’ Expenses
shall not exceed, in the aggregate, $10,000.
ARTICLE 3  
REPRESENTATIONS AND WARRANTIES; OTHER ITEMS
3.1          Representation and Warranties of the Company.  Except as set forth
in the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or warranty otherwise made herein to
the extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company represents and warrants to each Purchaser that
as of the Closing Date (unless as of a specific date therein):
(a) Subsidiaries.  The Company has no Subsidiaries.
(b) Organization, Etc.  The Company is duly organized, validly existing and in
good standing under the laws of the State of Delaware and is duly qualified and
in good standing or has applied for qualification as a foreign corporation
authorized to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect.
(c) No Conflict.  The execution, delivery and performance of the Documents and
the transactions contemplated thereby by the Company, including, but not limited
to, the sale and issuance of the Warrants and the Notes for the Purchase Price,
the reservation for issuance of the shares of Common Stock required to be
reserved pursuant to the terms
8

--------------------------------------------------------------------------------



of the Notes and Warrants and of the sale and issuance the (1) Conversion Shares
into which the Notes are convertible and (2) Warrant Shares into which the
Warrants are exercisable do not and shall not contravene or conflict with any
provision of, or require any consents (except such consents as have already been
received) under (1) any law, rule, regulation or ordinance, (2) the Company’s
organizational documents; and/or (3) any agreement binding upon the Company or
any of the Company’s properties, except in the case of (1) and (3) as would not
reasonably be expected to have a Material Adverse Effect, and do not result in,
or require, the creation or imposition of any Lien and/or encumbrance on any of
the Company’s properties or revenues pursuant to any law, rule, regulation or
ordinance or otherwise, except as would not reasonably be expected to have a
Material Adverse Effect.
(d) Authorization; Enforcement.  All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of the Documents and the performance of
all obligations of the Company under the Documents and have been taken on or
prior to the date hereof.  Each of the Documents has been duly executed by the
Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except: (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by general equitable principles regardless of whether such
enforcement is considered in a proceeding in equity or at law, (iii) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies and (iv) insofar as indemnification and contribution
provisions may be limited by applicable law.
(e) Title to Assets.  The Company has good and marketable title to all assets
owned by Company that are material to the business of the Company.
(f) No Violations of Laws.  The Company is not in violation of any law,
ordinance, rule, regulation, judgment, decree or order of any federal, state or
local governmental body or court and/or regulatory or self-regulatory body
except as would not reasonably be expected to have a Material Adverse Effect.
(g) Taxes.  All federal, and material state and local tax returns required to be
filed by the Company have been filed with the appropriate governmental agencies
and all taxes due and payable by the Company have been timely paid.
(h) Fiscal Year.  The fiscal year of the Company ends on December 31 of each
year.
(i) Accuracy of Information, etc.  No statement or information contained in this
Agreement, the SEC Reports, any other Document or any other document,
certificate or statement furnished to the Purchasers by or on behalf of the
Company in writing for use in connection with the transactions contemplated by
this Agreement and/or the other Documents contained, as of the date such
statement, information, document or certificate was made or furnished, as the
case may be, any untrue statement of a material fact or
9

--------------------------------------------------------------------------------



omitted to state a material fact necessary to make the statements contained
herein or therein, taken as a whole, not materially misleading.  There is no
fact known to the Company that could have a Material Adverse Effect that has not
been expressly disclosed herein, in the other Documents, in the SEC Reports or
in any other documents, certificates and statements furnished to the Purchasers
for use in connection with the transactions contemplated hereby and by the other
Documents.
(j) Affiliate Transactions.  Except as set forth in the SEC Reports, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.
(k) Intellectual Property.  The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as described in the SEC Reports as necessary
or required for use in connection with its business and which the failure to so
have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  None of, and the Company has not received a notice (written
or otherwise) that any of, the Intellectual Property Rights has expired,
terminated or been abandoned, or is expected to expire or terminate or be
abandoned.  The Company has not received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect.  To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights.  The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of its intellectual property,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  All Intellectual
Property Rights of the Company are set forth in the SEC Reports.
(l) USA Patriot Act.  The Company is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law on October 26, 2001) (the “Act”).  No part of
the proceeds of the Notes will be used, directly or indirectly, for any
10

--------------------------------------------------------------------------------



payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
(m) Foreign Asset Control Laws.  The Company is not a Person named on a list
published by OFAC or a Person with whom dealings are prohibited under any OFAC
Regulations.
(n) Valid Issuance of the Securities.  The Securities have been duly authorized
and, when issued and paid for in accordance with the applicable Documents, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens and all restrictions on transfer other than those expressly imposed by the
federal securities laws and vest in the Purchaser full and sole title and power
to the Securities.  The Company has reserved from its duly authorized unissued
capital stock a number of shares of Common Stock for issuance of the Underlying
Shares at least equal to the Required Minimum.
(o) Capitalization and Voting Rights.  The authorized capital stock of the
Company and all securities of the Company issued and outstanding are set forth
in the SEC Reports as of the dates reflected therein.  All of the outstanding
shares of Common Stock and other securities of the Company have been duly
authorized and validly issued, and are fully paid and nonassessable.  Except as
set forth in the SEC Reports, there are no agreements or arrangements under
which the Company is obligated to register the sale of any of the Company’s
securities under the Securities Act. Except as set forth in the SEC Reports, no
shares of Common Stock and/or other securities of the Company are entitled to
preemptive rights and there are no outstanding debt securities and no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock and/or other
securities of the Company or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for, any shares of capital stock of the
Company other than those issued or granted in the ordinary course of business
pursuant to the Company’s equity incentive and/or compensatory plans or
arrangements.  Except for customary transfer restrictions contained in
agreements entered into by the Company to sell restricted securities and/or as
set forth in the SEC Reports, the Company is not a party to, and it has no
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock and/or other securities of the Company.  Except as set forth
in the SEC Reports, to the Company’s knowledge, the offer and sale of all
capital stock, convertible or exchangeable securities, rights, warrants, options
and/or any other securities of the Company when any such securities of the
Company were issued complied with all applicable federal and state securities
laws, and no current and/or prior holder of any securities of the Company has
any right of rescission or damages or any “put” or similar right with respect
thereto that would have a Material Adverse Effect.  Except as set forth in the
SEC Reports, there are no securities or instruments of the Company containing
anti-dilution or similar provisions that will be triggered by the issuance
and/or sale of the Securities and/or the consummation of the transactions
described herein or in any of the other Documents.
11

--------------------------------------------------------------------------------



(p) SEC Reports. The Company is subject to the reporting requirements of Section
13 or 15(d) of the Exchange Act and the Company is current in its filing
obligations under the Exchange Act, including, without limitation, its filings
of Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K (collectively, the “SEC Reports”).  The SEC Reports, at the
time filed with the SEC, did not contain any untrue statement of a material fact
or omit to state any fact necessary to make any statement therein not
misleading.  The Company is an issuer subject to Rule 144(i) under the
Securities Act. All financial statements included in the SEC Reports (the
“Financial Statements”) have been prepared, if so required, in accordance with
GAAP applied on a consistent basis throughout the periods indicated and with
each other, except that unaudited Financial Statements may not contain all
footnotes required by generally accepted accounting principles.  The Financial
Statements fairly present, in all material respects, the financial condition and
operating results of the Company as of the dates, and for the periods, indicated
therein, subject in the case of unaudited Financial Statements to normal
year-end audit adjustments.
(q) Sarbanes-Oxley Act.  The Company is in compliance in all respects with any
and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.
(r) Absence of Litigation.  Other than as disclosed in the SEC Reports, there is
no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the
Company, the Common Stock or any of the Company’s officers or directors or 5% or
greater stockholders in their capacities as such, that would need to be
disclosed on the Company’s next Quarterly Report on Form 10-Q or Annual Report
on Form 10-K.
(s) Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited Financial Statements included in the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed with the SEC
prior to the date hereof: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s Financial Statements pursuant to
GAAP or disclosed in SEC Reports pursuant to SEC rules and/or regulations, (iii)
the Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or affiliate, except pursuant to existing
Company stock option plans.  The Company does not have pending before the
Commission any request for confidential treatment of information.  Except for
the issuance of the Securities contemplated by this Agreement, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
business,
12

--------------------------------------------------------------------------------



properties, operations, assets or financial condition that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.No
Integrated Offering.  Assuming the accuracy of the representations and
warranties set forth in Section 3.2, neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the issuance and/or sale
of the Securities to be integrated with prior offerings of securities by the
Company for purposes of the Securities Act that would require the registration
of any such Securities and/or any other securities of the Company under the
Securities Act. 
(u) No Consents, Etc.  No direct or indirect consent, approval, authorization or
similar item is required to be obtained by the Company to enter into this
Agreement, the Warrants, the Notes, and/or the other Documents to which it is a
party and to perform or undertake any of the transactions contemplated pursuant
to this Agreement, the Warrants, the Notes, and/or any of the other Documents to
which it is a party, except for such consents as have already been received.
(v) Listing of Securities.  All Underlying Shares and Warrant Shares have been
approved, if so required, for listing or quotation on the Trading Market,
subject only to notice of issuance.
(w) DTC Eligible.  The Common Stock is DTC eligible and DTC has not placed a
“freeze” or a “chill” on the Common Stock and the Company has no reason to
believe that DTC has any intention to make the Common Stock not DTC eligible, or
place a “freeze” or “chill” on the Common Stock.
(x) No General Solicitation.  Neither the Company, nor any of its affiliates,
nor, to the knowledge of the Company, any Person acting on its behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Securities. 
(y) Acknowledgment Regarding the Purchaser’s Purchase of Warrants and Note.  The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
other Documents.  The Company further acknowledges that the Purchaser is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Documents and the transactions contemplated hereby
and thereby, and any advice given by the Purchaser or any of its representatives
or agents in connection with the Documents and the transactions contemplated
hereby and thereby is merely incidental to the Purchaser’s purchase of the
Securities.  The Company further represents to the Purchaser that the Company’s
decision to enter into the Documents has been based solely on the independent
evaluation by the Company and its representatives.
(z) Certain Fees.  Other than to The Dalmore Group (the “Placement Agent”), no
brokerage or finder’s fees or commissions are or will be payable by the Company
to
13

--------------------------------------------------------------------------------



any broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Documents.  The Purchasers shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by the Documents.
(aa) Internal Accounting and Disclosure Controls.  Other than as disclosed in
the SEC Reports, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference.  Other than as disclosed in the SEC Reports, the Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.  Other than as disclosed in the SEC Reports,
during the twelve months prior to a Closing Date, the Company has not received
any notice or correspondence from any accountant relating to any material
weakness in any part of the system of internal accounting controls of the
Company.
(bb) Private Placement.  Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
(cc) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
(dd) Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received
14

--------------------------------------------------------------------------------



any notification that the Commission is contemplating terminating such
registration.  Except as disclosed in the SEC Reports, the Company has not, in
the twelve (12) months preceding the date hereof, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market.
(ee) Accountants.  The Company’s accounting firm is Friedman LLP.  To the
knowledge and belief of the Company, such accounting firm: (i) is a registered
public accounting firm as required by the Exchange Act and (ii) shall express
its opinion with respect to the financial statements to be included in the
Company’s Annual Report for the fiscal year ending December 31, 2016.
(ff) Rule 506(d) Bad Actor Disqualification Representations and Covenants.
(i) No Disqualification Events.  Neither the Company, nor any of its
predecessors, affiliates, any manager, executive officer, other officer of the
Company participating in the offering, any beneficial owner (as that term is
defined in Rule 13d-3 under the Exchange Act) of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity as of the date of this Agreement and
on the Closing Date (each, a “Company Covered Person” and, together, “Company
Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3).  The Company has exercised reasonable care to determine (A)
the identity of each person that is a Company Covered Person; and (B) whether
any Company Covered Person is subject to a Disqualification Event.  The Company
will comply with its disclosure obligations under Rule 506(e).
(ii) Other Covered Persons.  The Company is not aware of any person (other than
any Company Covered Person) who has been or will be paid (directly or
indirectly) remuneration in connection with the purchase and sale of the Notes
and/or Warrants who is subject to a Disqualification Event (each, an “Other
Covered Person”).
(iii) Reasonable Notification Procedures.  With respect to each Company Covered
Person, the Company has established procedures reasonably designed to ensure
that the Company receives notice from each such Company Covered Person of (A)
any Disqualification Event relating to that Company Covered Person, and (B) any
event that would, with the passage of time, become a Disqualification Event
relating to that Company Covered Person; in each case occurring up to and
including the Closing Date.
(iv) Notice of Disqualification Events.  The Company will notify the Purchasers
immediately in writing upon becoming aware of (A) any Disqualification Event
relating to any Company Covered Person and (B) any event
15

--------------------------------------------------------------------------------



that would, with the passage of time, become a Disqualification Event relating
to any Company Covered Person and/or Other Covered Person.
(gg) Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving any Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.
(hh) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) within the restricted
period required by Regulation M, paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Placement Agent in connection with the placement of the Securities.
(ii) Off-Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
3.2          Representations and Warranties of each Purchaser.  Each Purchaser,
severally and not jointly, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:
(a) Authorization.  Such Purchaser has full power and authority to enter into
this Agreement and the other Documents to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby and has taken all action necessary to authorize
the execution and delivery of this Agreement and the other Documents to which it
is a party, the performance of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby.
(b) Own Account. Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or
16

--------------------------------------------------------------------------------



understandings with any other persons to distribute or regarding the
distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to an effective
registration statement or otherwise in compliance with applicable federal and
state securities laws). Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business.
(c) Accredited Investor Status; Investment Experience.  At the time such
Purchaser was offered the Securities it was, and as of the date hereof and as of
the Closing Date it is, and on each date on which it converts any portion of the
Note or exercises any portion of the Warrants it will be, an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.
(d) Experience of Purchaser. Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Purchaser is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
(e) General Solicitation.  Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
(f) Reliance on Exemptions.  Such Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Purchasers’ compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchasers set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Purchasers to acquire the Securities.
(g) Information.  Such Purchaser has been furnished with all materials relating
to the business, finances and operations of the Company and materials relating
to the offer and sale of the Securities, which have been requested by such
Purchaser.  Such Purchaser has been afforded the opportunity to ask questions of
the Company.  Such Purchaser understands that its investment in the Securities
involves a high degree of risk.  Such Purchaser has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of its Securities. Such
Purchaser is relying solely on its own accounting, legal and tax advisors, and
not on any statements of the Company or any of its agents or representatives,
for such accounting, legal and tax advice with respect to its acquisition of the
Securities.
(h) No Governmental Review.  Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities, or the
fairness or
17

--------------------------------------------------------------------------------



suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
(i) Validity; Enforcement; No Conflicts.  This Agreement and each Document to
which such Purchaser is a party have been duly and validly authorized, executed
and delivered on behalf of such Purchaser and shall constitute the legal, valid
and binding obligations of such Purchaser enforceable against such Purchaser in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
(j) Organization and Standing.  Such Purchaser is duly organized, validly
existing and in good standing under the laws of the State of where it was
formed.
(k) Brokers or Finders.  No brokerage or finder’s fees or commissions are or
will be payable by such Purchaser to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Documents.  The Company
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by the
Documents.
(l) Ability to Perform.  There are no actions, suits, proceedings or
investigations pending against such Purchaser or such Purchaser’s assets before
any court or governmental agency (nor is there any threat thereof) that would
impair in any way such Purchaser’s ability to enter into and fully perform its
commitments and obligations under this Agreement and the Documents to which it
is a party or the transactions contemplated hereby or thereby.
(m) Certain Transactions and Confidentiality.  Such Purchaser has not, directly
or indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle, whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.  Other than to other Persons
party to this Agreement or to the Purchaser’s representatives, including,
without limitation, its officers, directors, partners, legal and other advisors,
employees, agents and Affiliates, such Purchaser has maintained the
18

--------------------------------------------------------------------------------



confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
(n) Transfer or Resale.  Such Purchaser understands that (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder or (B) such Securities can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the Securities Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and, further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person) through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) except as otherwise provided in the
Documents, neither the Company nor any other Person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. 
ARTICLE 4
COVENANTS
4.1          Transfer Restrictions.
(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser, the Company may require, at the Company’s
expense, the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be satisfactory to the Company, to the
effect that such transfer does not require registration of such transferred
Securities under the Securities Act. As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
shall have the rights and obligations of a Purchaser under this Agreement.
(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
19

--------------------------------------------------------------------------------



ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL IN A FORM ACCEPTABLE TO THE COMPANY.
4.2          Rule 144 Availability; Public Information.  If at any time during
the period commencing from the six (6) month anniversary of the date hereof and
ending on the date that the Notes are no longer outstanding, if the Company
shall fail for any reason to satisfy the current public information requirement
under Rule 144(c) under the Securities Act (a “Public Information Failure”),
then, in addition to the Purchasers’ other available remedies, the Company shall
pay to the Purchasers, as liquidated damages and not as a penalty, by reason of
any such delay in or reduction of its ability to sell any Underlying Shares, an
amount in cash equal to one percent (1.0%) of such Purchaser’s Purchase Price on
the day of a Public Information Failure and on every thirtieth (30th) day
(pro-rated for periods totaling less than thirty (30) days) thereafter until the
earlier of (1) the date such Public Information Failure is cured and (2) such
time that such public information is no longer required for the Purchasers to
transfer the Securities pursuant to Rule 144 under the Securities Act.  The
payments to which the Purchasers shall be entitled pursuant to this Section 4.2
are referred to herein as “Rule 144 Failure Payments”.  Rule 144 Failure
Payments shall be paid on the earlier of (i) the last day of the calendar month
during which such Rule 144 Failure Payments are incurred and (ii) the third
(3rd) Trading Day after the event or failure giving rise to the Rule 144 Failure
Payments is cured.
4.3          Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Documents, the Company
covenants and agrees that neither it, nor any other Person acting on its behalf,
will provide any Purchaser or its agents or counsel with any information that
constitutes, or that the Company reasonably believes constitutes, material
non-public information, unless prior thereto such Purchaser shall have consented
to the receipt of such information and agreed with the Company to keep such
information confidential.  The Company understands that each Purchaser may be
relying on the foregoing covenant in effecting transactions in securities of the
Company.  To the extent that the Company delivers any material, non-public
information to a Purchaser without such Purchaser’s consent, the Company hereby
covenants and agrees that such Purchaser shall not have any duty of
confidentiality to Company or any of its officers, directors, agents, employees
or Affiliates, or a duty to the Company or any of its officers, directors,
agents, employees or Affiliates not to trade on the basis of such material,
non-public information, provided that the Purchaser shall remain subject to
applicable law.  To the extent that any notice provided pursuant to any Document
constitutes, or contains, material, non-public information regarding the
Company, the Company shall simultaneously file such notice with the Commission
pursuant to a Current Report on Form 8-K.  Such Purchaser shall not have any
liability to the Company or any of its directors, officers, employees,
stockholders or agents, for any such disclosure.  The Company understands that
each Purchaser may be relying on the foregoing covenants and obligations in
effecting transactions in securities of the Company.
4.4          Reservation of Shares. 
(a) The Company covenants and agrees that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock a number of
shares of Common Stock at least equal to the Required Minimum (as defined
below).  The “Required Minimum” means, as of any date, the maximum aggregate
number of shares of Common Stock then issued or potentially issuable in the
future pursuant to the Documents,
20

--------------------------------------------------------------------------------



including any Underlying Shares issuable upon conversion in full of the Notes
(including Conversion Shares issuable as payment of interest on the Notes),
ignoring any conversion or exercise limits set forth therein, and Warrant Shares
issuable upon exercise of the Warrants.  The Company shall be required to
calculate the Required Minimum on the first Trading Day of each month that any
Securities are outstanding and provide such calculation to the Purchasers and
the Transfer Agent promptly.  For purposes of calculating the Required Minimum,
the Company shall assume that all outstanding principal of all Notes will remain
outstanding until the applicable Maturity Date as defined in the Notes and all
accrued but unpaid interest thereon accrues at the rate of 5% per annum and is
paid on the applicable Maturity Date.
(b) The Company shall, if applicable: (i) in the time and manner required by the
Principal Market, prepare and file with such Trading Market an additional shares
listing application covering a number of shares of Common Stock at least equal
to the Required Minimum on the date of such application, (ii) take all steps
necessary to cause such shares of Common Stock to be approved for listing or
quotation on such Trading Market as soon as possible thereafter, (iii) provide
to the Purchasers evidence of such listing or quotation and (iv) maintain the
listing or quotation of such Common Stock on any date at least equal to the
Required Minimum on such date on such Trading Market or another Trading Market.
The Company agrees to maintain the eligibility of the Common Stock for
electronic transfer through the Depository Trust Company or another established
clearing corporation, including, without limitation, by timely payment of fees
to the Depository Trust Company or such other established clearing corporation
in connection with such electronic transfer.
4.5          Certain Transactions and Confidentiality. Each Purchaser agrees,
severally and not jointly, that such Purchaser will not enter into any Net Short
Sales (as hereinafter defined) from the period commencing on the Closing Date
and ending on the date that such Purchaser no longer holds any Notes.  For
purposes of this Section 4.5, a “Net Short Sale” by any Purchaser shall mean a
sale of Common Stock by such Purchaser that is marked as a short sale and that
is made at a time where there is no equivalent offsetting long position in
Common Stock held by such Purchaser.  For purposes of determining whether there
is an equivalent offsetting long position in Common Stock held by the Purchaser,
Underlying Shares that have not yet been converted pursuant to the Notes shall
be deemed to be held long by the Purchaser, and the amount of shares of Common
Stock held in a long position shall be all unconverted Underlying Shares
(subject, however to all conversion limitations included in the Notes) issuable
to such Purchaser on such date, plus any shares of Common Stock or Common Stock
Equivalents otherwise then held by such Purchaser.  Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment
vehicle, whereby separate portfolio managers manage separate portions of such
Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser’s assets, the covenant set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.
4.6          Taxes and Liabilities.  The Company shall pay when due all material
taxes, assessments and other liabilities except as contested in good faith and
by appropriate proceedings and for which adequate reserves in conformity with
GAAP have been established.
21

--------------------------------------------------------------------------------



4.7          Maintenance of Business; Company Names.  The Company shall (i) keep
all property and systems useful and necessary in its business in good working
order and condition, (ii) preserve its existence, rights and privileges in the
jurisdiction of its organization or formation, as set forth on the SEC Reports
and become or remain, and cause each of its Subsidiaries to become or remain,
duly qualified and in good standing in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary, (iii) not operate in any business
other than a business substantially the same as the business as in effect on the
date of this Agreement; provided, however, that it may change its jurisdiction
of organization or formation establishment upon thirty (30) days’ prior written
notice to the Purchasers.  The Company shall give Purchasers thirty (30) days’
prior written notice before the Company changes its name or does business under
any other name.
4.8          Employee Benefit Plans, Etc.  The Company shall (i) maintain each
plan and/or each employee benefit plan as to which it may have any liability in
substantial compliance with all applicable requirements of law and regulations;
(ii) make all payments and contributions required to be made pursuant to such
Plans and/or plans in a timely manner; and (iii) neither establish any new Plan
and/or employee benefit plan, agree or contribute to any Plan and/or
multi-employer plan nor amend any existing Plan and/or employee pension benefit
plan in a manner that would increase its obligation to contribute to such Plan
and/or plan.
4.9          Good Title.  The Company shall at all times maintain good and
marketable title to all of its assets necessary for the operation of its
business.
4.10          Maintenance of Intellectual Property Rights.  The Company will
take all reasonable action necessary or advisable to maintain all of the
Intellectual Property Rights of the Company that are necessary or material to
the conduct of its business in full force and effect.
4.11          Locations.  The Company shall give the Purchasers thirty (30)
days’ prior written notice of a change in its jurisdiction of organization or
the location of its Chief Executive Office or sole place of business or
principal residence.
4.12          Securities Law Disclosure; Publicity.  (i) No later than 9:30 am
(EDT) on the second Trading Day after the date hereof and after each closing of
the transactions contemplated hereby, the Company shall issue a Current Report
on Form 8-K (the “Current Report”) disclosing the material terms of the
transactions contemplated hereby, and including the Documents required to be
included in such Current Report as exhibits thereto.  The Company represents to
the Purchasers that, as of the issuance of the first such Current Report, the
Company shall have publicly disclosed all material, non-public information
delivered to the Purchasers, if any, as of such time by the Company, or any of
its respective officers, directors, employees or agents in connection with the
transactions contemplated by the Documents.  The Company shall afford each
Purchaser and its counsel with a reasonable opportunity to review and comment
upon, shall consult with each Purchaser and its counsel on the form and
substance of, and shall give due consideration to all such comments from each
Purchaser and its counsel on, any press release, SEC filing or any other public
disclosure made by or on behalf of the Company relating to such Purchaser, the
Documents and/or the transactions contemplated by any Document, prior to the
issuance, filing or public disclosure thereof, and the Company shall not issue,
file or publicly disclose any such information to which any Purchaser shall
reasonably object, unless required by law.  For the
22

--------------------------------------------------------------------------------



avoidance of doubt, the Company shall not be required to submit for review any
such disclosure contained in periodic reports filed with the SEC under the
Exchange Act if it shall have previously provided the same disclosure for review
in connection with a previous filing.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except:
(a) as required by federal securities law in connection with the filing of final
Documents with the Commission and (b) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
the Purchasers with prior notice of such disclosure permitted under this clause
(b).
4.13          Negative Covenants.  Until all the Liabilities are paid in full,
Company covenants and agrees that:
(a) Restricted Payments.  Except as contemplated by the Documents, the Company
shall not directly or indirectly, redeem, defease, repurchase, repay or make any
payments in respect of, by the payment of cash or cash equivalents (in whole or
in part, whether by way of open market purchases, tender offers, private
transactions or otherwise), all or any portion of any Indebtedness, whether by
way of payment in respect of principal of (or premium, if any) or interest on,
such Indebtedness, except for Permitted Indebtedness; provided, however, that,
notwithstanding anything to the contrary provided herein or elsewhere, in no
event shall the Company directly and/or indirectly make any payment to any
officer, director, or 5% or greater beneficial holder of the Company’s voting
stock or Common Stock or an affiliate of the Company and/or any affiliate of any
such person representing the direct and/or indirect repayment of Indebtedness,
premiums and/or interest on Indebtedness, unpaid salaries, unpaid consulting
fees, unpaid expenses, accrued but unpaid interest and/or otherwise.
(b) Restriction on Redemption and Dividends.  Other than as permitted or
required under the Documents, the Company shall not, directly or indirectly,
redeem or repurchase more than a de minimis number of shares of or declare or
pay any dividend or distribution on any of its capital stock whether in cash,
stock rights and/or property, except as set forth in the SEC Reports.
(c) Indebtedness.  The Company shall not incur or permit to exist any
Indebtedness, except for Permitted Indebtedness.
(d) Liens.  The Company shall not create or permit to exist any Liens or
security interests with respect to any assets, whether now owned or hereafter
acquired and owned, except for Permitted Liens.
(e) Guaranties, Loans or Advances.  The Company shall not become or be a
guarantor or surety of, or otherwise become or be responsible in any manner with
respect to any undertaking of any other Person, or make or permit to exist any
loans or advances to or investments in any other Person, except for the
endorsement, in the ordinary course of collection, of instruments payable to it
or to its order.
23

--------------------------------------------------------------------------------



(f) Use of Proceeds.  The Company shall not permit any proceeds of the Note to
be used either directly or indirectly for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying any margin stock” within the
meaning of Regulation U, as amended from time to time, of the Board of Governors
of the Federal Reserve System.
(g) Hedge Agreements.  The Company shall not enter into any hedge agreement
other than hedge agreements entered into in the ordinary course of business, and
not for speculative purposes, to protect against changes in interest rates or
foreign exchange rates.
(h) Change of Control.  The Company shall not effect any Change of Control
Transaction unless all Liabilities under the Notes are paid in full prior to or
contemporaneously with the closing of such Change of Control Transaction.
(i) Restriction on Transfer of Assets.  The Company shall not, directly or
indirectly, sell, lease, license, assign, transfer, spin-off, split-off, close,
convey or otherwise dispose of any assets or rights of the Company owned or
hereafter acquired whether in a single transaction or a series of related
transactions, other than sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights by the Company in
the ordinary course of business; provided, however, that, in the event that the
Company wishes to effect a transaction under this Section 4.13(i), it shall,
prior to undertaking such effort, provide each Purchaser with a high-level
understanding of the objectives and ideal terms of such anticipation
transaction.  No fewer than four (4) Trading Days prior to the execution of each
of a binding term sheet and definitive documentation, the Company shall deliver
to each Purchaser a written notice of any material terms and/or changes since
the prior notice given to the Company and shall include a term sheet or similar
document relating thereto as an attachment.  Thereafter, upon receipt of draft
execution copies of such definitive documentation, the transaction shall be
subject to each Purchaser’s consent, which consent will not be unreasonably
withheld.  The Company shall file a Current Report on Form 8-K no later than
9:30 am (EDT) on the next Trading Day following the execution of any such
documentation.
(j) Change in Nature of Business.  The Company shall not, directly or
indirectly, engage in any business substantially different from the business
conducted by the Company on the Closing Date or any business substantially
related or incidental thereto.  The Company shall not, directly or indirectly,
modify its corporate structure for any purpose.
(k) Violation of Law.  The Company shall not violate any law, statute,
ordinance, rule, regulation, judgment, decree, order, writ or injunction of any
federal, state or local authority, court, agency, bureau, board, commission,
department or governmental body if such violation could have a Material Adverse
Effect.
(l) Unconditional Purchase Obligations.  The Company shall not enter into or be
a party to any contract for the purchase of any material amount of materials,
supplies or other property or services if such contract requires that payment be
made by it regardless of whether or not delivery is ever made of such materials,
supplies or other property or services.
24

--------------------------------------------------------------------------------



(m) Transactions with Affiliates.  The Company shall not directly and/or
indirectly enter into, renew, extend or be a party to, any transaction or series
of related transactions which would be required to be disclosed in any public
filing with the SEC (including, without limitation, lending funds to an
Affiliate and/or borrowing funds from any Affiliate, the purchase, sale, lease,
transfer or exchange of property, securities or assets of any kind or the
rendering of services of any kind) with any officer, director, Affiliate and/or
any Affiliate of such person, unless such transaction is made on an arms’ length
basis and expressly approved by a majority of the disinterested directors (even
if less than a quorum otherwise required for board approval).
4.14          Additional Documentation. Within five (5) Business Days of the
Closing Date, the Company shall deliver (i) the fully executed Transfer Agent
Instruction Letter and (ii) the Warrants.
4.15          Further Assurances.  The Company shall, from time to time execute
and deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take such actions, as the Purchasers may
reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Documents.
4.16          Secured Obligation.  For the avoidance of doubt, the obligations
of the Company under the Documents are secured by the Security Agreement. 
Further, the term “Obligations” as defined in the Security Agreement shall
include, without limitation, principal of, and interest on the Notes and the
loans extended pursuant thereto.
4.17          Variable Rate Transactions.  Notwithstanding anything to the
contrary contained herein, from and after the Closing Date and on or prior to
the nine-month anniversary of the Closing Date, the Company shall be prohibited
from effecting or entering into an agreement to effect any issuance by the
Company or any of its Subsidiaries of Common Stock or Common Stock Equivalents
(or a combination thereof) involving a Variable Rate Transaction.
4.18          Subsequent Equity Sales.  From the date hereof until 90 days after
the Closing Date, the Company shall not issue, enter into any agreement to
issue, or announce the issuance or proposed issuance of any Common Stock or
Common Stock Equivalents without the prior written consent of the Purchasers.
ARTICLE 5
CLOSING CONDITIONS
5.1          Closing Conditions of Purchaser.  Each Purchaser’s obligation to
purchase the Warrants and the Note at the Closing is subject to the fulfillment
of each and every one of the following conditions prior to or contemporaneously
with such Closing (unless waived by such Purchaser in writing in its sole and
absolute discretion):
(a) Delivery of Documents.  Each Purchaser shall have received from the Company
each of the following (together with all Exhibits, Schedules, and annexes to
each of the following), in form and substance reasonably satisfactory to such
Purchaser and its counsel and, where applicable, duly executed and recorded (to
the extent required):
25

--------------------------------------------------------------------------------



(i) this Agreement;
(ii) the Note in such Purchaser’s name having the principal amount set forth on
Schedule 1;
(iii) the Warrant;
(iv) the Registration Rights Agreement;
(v) the Security Agreement; and
(vi) the fully executed Closing Statement.
(b) Approvals.  The receipt by each Purchaser of all governmental and
third-party approvals necessary in connection with the execution and performance
of the Documents and the transactions contemplated thereby, all of which
consents/approvals shall be in full force and effect.
(c) Additional Conditions.  The fulfillment of each and every one of the
following conditions prior to or contemporaneously with the Closing:
(i) Representations and Warranties.  Each of the representations and warranties
made by Company in or pursuant to the Documents and all Schedules and/or
Exhibits to this Agreement and/or any of the other Documents shall be true and
correct in all material respects on and as of the Closing Date as if made (or
given) on and as of such date (except where such representation and warranty
speaks of a specific date, in which case such representation and warranty shall
be true and correct as of such date).
(ii) No Events of Default.  No Event of Default or any other event that, with
the passage of time or the giving of notice or both, would become an Event of
Default shall have occurred or would result from the sale of the Warrants and
the Notes to the Purchaser or the performance of any other transaction set forth
or contemplated by any of the Documents.
(iii) Fees, Etc.  The Purchasers’ Expenses  allocated to the Purchasers’ counsel
shall have been received by the Purchasers’ counsel.
(iv) Compliance with Laws.  The Company shall have complied with all applicable
federal, state and local governmental laws, rules, regulations and ordinances in
connection with the execution, delivery and performance of this Agreement and
the other Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, including, without limitation, the
Company shall have obtained all permits and qualifications required by any
applicable state securities or “Blue Sky” laws for the offer and sale of the
Securities by the Company to the Purchasers.
26

--------------------------------------------------------------------------------



(v) No Injunction.  No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened in writing
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
the execution and performance of the Documents and/or any of the transactions
contemplated by the Documents.
(vi) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened in writing, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened in writing, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the Documents and/or any of the transactions
contemplated by the Documents, or seeking material damages in connection with
such Documents and/or transactions.
(vii) No Material Adverse Effect. No condition, occurrence, state of facts or
event constituting a Material Adverse Effect shall have occurred and be
continuing.
(viii) No Suspension of Trading in or Notice of Delisting of Common Stock. 
Trading in the Common Stock shall not have been suspended and/or halted by the
SEC, the Principal Market or FINRA.  The Company shall not have received any
final and non-appealable notice that the listing or quotation of the Common
Stock on the Principal Market shall be terminated on a date certain (unless,
prior to such date certain, the Common Stock is listed or quoted on any other
Trading Market); trading in securities generally as reported on the Principal
Market shall not have been suspended or limited, nor shall a banking moratorium
have been declared either by the U.S. or New York State authorities; there shall
not have been imposed any suspension of electronic trading or settlement
services by the Depository Trust Company (“DTC”) with respect to the Common
Stock that is continuing; the Company shall not have received any notice from
DTC to the effect that a suspension of electronic trading or settlement services
by DTC with respect to the Common Stock is being imposed or is contemplated
(unless, prior to such suspension, DTC shall have notified the Company in
writing that DTC has determined not to impose any such suspension); nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity or crisis that has had or would reasonably be
expected to have a material adverse change in any U.S. financial, credit or
securities market that is continuing.
(ix) Completion of Due Diligence.  Each Purchaser shall have completed its
legal, business and financial due diligence of the Company to its full
satisfaction and shall be fully satisfied with the results thereof.
5.2          Closing Conditions of Company.  The obligation of the Company to
sell and issue the Warrants and Notes to the Purchasers at the Closing is
subject to the fulfillment, to the
27

--------------------------------------------------------------------------------



Company’s reasonable satisfaction, prior to or contemporaneously with the
Closing, of each of the following conditions (unless waived by the Company in
writing in its sole and absolute discretion):
(a) Delivery of Documents.  The Company shall have received from each Purchaser
each of the following (together with all Exhibits, Schedules, and annexes to
each of the following), in form and substance reasonably satisfactory to the
Company and its counsel and, where applicable, duly executed and recorded (to
the extent required):
(i) this Agreement;
(ii) the Registration Rights Agreement;
(iii) the Security Agreement; and
(iv) the fully executed Closing Statement.
(b) Approvals.  The receipt by the Company of all governmental and third-party
approvals necessary in connection with the execution and performance of the
Documents and the transactions contemplated thereby, all of which
consents/approvals shall be in full force and effect.
c) Additional Conditions.  The fulfillment of each and every one of the
following conditions prior to or contemporaneously with the Closing:
(i) Representations and Warranties.  Each of the representations and warranties
made by the Purchasers in or pursuant to the Documents and all Schedules and/or
Exhibits to this Agreement and/or any of the other Documents shall be true and
correct in all material respects on and as of the Closing Date as if made (or
given) on and as of such date (except where such representation and warranty
speaks of a specific date, in which case such representation and warranty shall
be true and correct as of such date).
(ii) Compliance with Laws.  The Purchasers shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
any applicable state securities or “Blue Sky” laws.
(iii) No Injunction.  No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened in writing
or endorsed by any court or governmental authority of competent jurisdiction
that prohibits the consummation of or that would materially modify or delay any
of the transactions contemplated by the Documents.
(iv) Receipt of the Purchase Price.  The Company shall have received the
Purchase Price from each Purchaser as set forth on Schedule 1 hereto (less the
applicable pro rata portion of the Purchasers’ Expenses).
28

--------------------------------------------------------------------------------



ARTICLE 6
MISCELLANEOUS
6.1          No Waiver; Modifications In Writing.  No failure or delay on the
part of any Purchaser in exercising any right, power or remedy pursuant to the
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof, or the exercise of any other right, power or remedy.  No
provision of the Documents may be waived, modified, supplemented or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchasers, or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. Any waiver of any
provision of the Documents and any consent by any Purchaser to any departure by
the Company from the terms of any provision of the Documents shall be effective
only in the specific instance and for the specific purpose for which given.  No
notice to or demand on the Company in any case shall entitle the Company to any
other or further notice or demand in similar or other circumstances.
6.2          Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile or e-mail if sent
during normal business hours of the recipient; if not, then on the next Business
Day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt:
If to Company:


COPsync, Inc.
16415 Addison Road, Suite 300
Addison, Texas 75001
Attention:  Philip Anderson
Phone:  [          ]


With copies to:
(which shall not constitute notice):


Pryor Cashman LLP
7 Times Square
New York, New York 10036
Attention: M. Ali Panjwani, Esq.
Phone:  (212)326-0820
Fax No.: (212) 798-6319
Email: ali.panjwani@pryorcashman.com


If to the Purchasers:


To the address on each Purchaser’s signature page.


With copies to:
29

--------------------------------------------------------------------------------



(which shall not constitute notice):


Robinson Brog Leinwand Greene Genovese & Gluck P.C.
875 Third Avenue, 9th Floor
New York, New York 10022
Attention:  David E. Danovitch, Esq.
Phone:  (212) 603-6391
Fax No.:  (212) 956-2164
Email: ded@robinsonbrog.com


Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.


6.3          Costs, Expenses and Taxes.  Notwithstanding anything to the
contrary provided herein or elsewhere, Company agrees to pay the Purchasers’
Expenses in accordance with Section 2.4.  In addition, Company shall pay any and
all stamp, transfer and other similar taxes payable or determined to be payable
in connection with the execution and delivery of the Documents and the Company
agrees to hold the Purchasers harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes.  If any suit or proceeding arising from any of the foregoing is brought
against any Purchaser, Company, to the extent and in the manner reasonably
directed by the Purchaser, will resist and defend such suit or proceeding or
cause the same to be resisted and defended by counsel reasonably approved by
such Purchaser.  If Company shall fail to do any act or thing which each has
covenanted and/or agreed to do under this Agreement and/or any other Document or
any representation or warranty on the part of Company contained in this
Agreement and/or any other Document shall be breached, such Purchaser may, in
its sole and absolute discretion, do the same or cause it to be done or remedy
any such breach, and may expend its funds for such purpose; and any and all
amounts so expended by such Purchaser shall be repayable to the Purchaser by
Company immediately upon such Purchaser’s demand therefor, with interest at a
rate equal to eighteen (18%) percent during the period from and including the
date funds are so expended by such Purchaser to the date of repayment in full,
and any such amounts due and owing to such Purchaser shall be deemed to be part
of the Liabilities secured hereunder and under the other Documents. The
obligations of Company under this Section 6.3 shall survive the termination of
this Agreement and the discharge of the other obligations of Company under the
Documents.
6.4          Indemnity, Etc.  In addition to the payment of expenses pursuant to
Section 6.3, Company agrees to indemnify, pay and hold each Purchaser, and such
Purchaser’s affiliates and their respective officers, directors, employees,
agents, consultants, auditors, and attorneys of any of them (collectively called
the “Indemnitees”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnitee shall be designated a
party thereto) that may be imposed on, incurred by, or asserted against that
Indemnitee, in any manner relating to or arising out of this Agreement and/or
the other Documents or the consummation of the transactions contemplated by this
Agreement and/or the other Documents (the “Indemnified Liabilities”); provided
that Company shall have no obligation to an Indemnitee hereunder with
30

--------------------------------------------------------------------------------



respect to Indemnified Liabilities directly resulting from the gross negligence
or willful misconduct of that Indemnitee, as determined by a court of competent
jurisdiction by a final and nonappealable judgment.  In no event shall such
Purchaser and/or any of its employees, agents, partners, affiliates, members,
equity and/or debt holders, managers, officers, directors and/or other related
or similar type of Person, have any liability to the Company and/or any of its
officers, directors, employees, agent, attorneys, affiliates, consultants,
equity and/or debt holders except for any actions or lack of actions of such
persons that are found by a court of competent jurisdiction after the time for
all appeals has passed to have resulted directly from such Person’s willful
misconduct or gross negligence.
6.5          Counterparts; Signatures.  This Agreement may be executed in any
number of counterparts, each of which counterparts, once they are executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same agreement.  This Agreement
and the Documents may be executed by any party to this Agreement or any of the
Documents by original signature, facsimile and/or electronic signature.
6.6          Binding Effects; Assignment.  This Agreement shall be binding upon,
and inure to the benefit of, each Purchaser, Company and their respective
successors, assigns, representatives and heirs. Neither the Company nor any
Purchaser shall assign any of its rights nor delegate any of its obligations
under the Documents without the prior written consent of the other party.
6.7          Headings.  Captions contained in this Agreement are inserted only
as a matter of convenience and in no way define, limit or extend the scope or
intent of this Agreement or any provision of this Agreement and shall not affect
the construction of this Agreement.
6.8          Entire Agreement.  This Agreement, together with the other
Documents, contains the entire agreement between the parties hereto with respect
to the transactions contemplated herein and therein and supersedes all prior
representations, agreements, covenants and understandings, whether oral or
written, related to the subject matter of this Agreement and the other
Documents. 
6.9          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED EXCLUSIVELY IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS.
6.10          Severability Of Provisions.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
6.11          Construction.  The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Documents or any amendments thereto. In addition,
each and every reference to share prices and shares of Common Stock in any
Document shall be
31

--------------------------------------------------------------------------------



subject to adjustment for reverse and forward stock splits, stock dividends,
stock combinations and other similar transactions of the Common Stock that occur
after the date of this Agreement.
6.12          Customer Identification - USA Patriot Act Notice; OFAC and Bank
Secrecy Act.  Each Purchaser hereby notifies the Company that, pursuant to the
requirements of the Act and such Purchaser’s policies and practices, each
Purchaser is required to obtain, verify and record certain information and
documentation that identifies the Company, which information includes the name
and addresses of the Company and such other information that will allow such
Purchaser to identify the Company in accordance with the Act.  In addition, the
Company shall (a) ensure that no person who owns a controlling interest in or
otherwise controls the Company is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by OFAC, the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Notes to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply with all applicable Bank Secrecy Act laws and
regulations, as amended.
6.13          JURISDICTION; WAIVER.  EACH PARTY HEREBY ACKNOWLEDGES THAT THIS
AGREEMENT IS BEING SIGNED BY EACH OTHER PARTY IN PARTIAL CONSIDERATION OF SUCH
OTHER PARTY’S RIGHT TO ENFORCE IN THE JURISDICTION STATED BELOW THE TERMS AND
PROVISION OF THIS AGREEMENT AND THE DOCUMENTS.  EACH PARTY IRREVOCABLY CONSENTS
TO THE EXCLUSIVE AND SOLE JURISDICTION IN NEW YORK, NEW YORK AND VENUE IN ANY
FEDERAL OR STATE COURT IN NEW YORK, NEW YORK FOR SUCH PURPOSES AND WAIVES ANY
AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND VENUE AND ANY OBJECTION THAT NEW
YORK, NEW YORK IS NOT CONVENIENT.  EACH PARTY HEREBY WAIVES ANY RIGHTS TO
COMMENCE ANY ACTION AGAINST ANY OTHER PARTY IN ANY JURISDICTION EXCEPT NEW YORK,
NEW YORK.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY
OTHER PARTY WITH RESPECT TO ANY MATTER WHATSOEVER RELATING TO, ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THE LOAN, THE DOCUMENTS AND/OR THE TRANSACTIONS WHICH
ARE THE SUBJECT OF THE DOCUMENTS.
6.14          Survival.  The representations, and warranties of the Company and
each Purchaser herein and/or in the other Documents shall survive the execution
and delivery hereof and the Closing Date; the obligations, Liabilities,
agreements and covenants of the Company and each Purchaser set forth herein
and/or in the other Documents shall survive the execution and delivery hereof
and the Closing Date, as shall all rights and remedies of the Company and each
Purchaser set forth in this Agreement and/or in any of the other Documents.
6.15          No Integration.  Neither the Company, nor any of its affiliates,
nor any person acting on behalf of the Company or such affiliate, will sell,
offer for sale, or solicit offers to buy or otherwise negotiate with respect to
any security (as defined in the Securities Act) which will be integrated with
the sale and/or issuance of any of the Securities in a manner which would
require the registration of the Securities under the Securities Act, or require
stockholder approval, under the rules and regulations of the Trading Market for
the Common Stock. The Company will take
32

--------------------------------------------------------------------------------



all action that is appropriate or necessary to assure that its offerings of
other securities will not be integrated for purposes of the Securities Act or
the rules and regulations of the Trading Market, with the issuance of Securities
contemplated herein.
6.16          Termination.          This Agreement can be terminated by the
mutual written consent of the Company and the Purchasers.


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]




33

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
COMPANY:
COPSYNC, INC.
 
 
By:  _______________________
Name:
Title:
 
 

 
 
 
SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

34

--------------------------------------------------------------------------------

PURCHASER SIGNATURE PAGES TO COPSYNC SECURITIES PURCHASE AGREEMENT
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
__________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Authorized Signatory:
_____________________________________________
Facsimile Number of Authorized Signatory:
__________________________________________
Address for Notice to Purchaser:




Address for Delivery of Securities to Purchaser (if not same as address for
notice):




EIN Number: _______________________





 